Cochrane, J.:
The sole argument against this award is that the injury did not arise out of and in the course of the employment. (See Workmen’s Compensation Law, §§ 10, 3, subd. 7, as amd. by Laws of 1917, chap. 705.) The employer was a brewer. The manager of the brewery told the deceased employee, Greeney, and another employee, named Lille, to procure two empty beer kegs and rinse them out with hot water in the laundry adjoining the brewery, or if they could not procure hot water there to take them to a place back of the brewery for that purpose. Greeney was deaf and did not ■ understand the instructions. He asked Lille what the manager was saying, and Lille testifies: “ I told him he wanted us to bring back a couple of kegs and wash them out.” Lille did not tell Greeney, however, about the instructions as to where they were to get the hot water. The manager makes it clear in his testimony that Lille was in charge of the work. Lille and Greeney procured the kegs, and Greeney suggested taking them to the plant of the Oil Well Supply Company, which was across the street from the brewery and where they could be washed out more expeditiously, thereby saving time for the employer. Lille, who was in charge of the work, acquiesced and procured the consent of the Oil Well Supply Company, *787A hose was inserted in the keg and steam and hot water forced into it until the pressure became such that the keg burst, striking Greeney and causing his death. It thus appears that Greeney did not know that he was disobeying orders. He was accomplishing the instructions of the manager as he understood them. What he did was in good faith and with intent to benefit his employer. And what is perhaps more important he had the approval of the person who was in immediate control of the work. If he had been consciously disobedient a different question would exist which we need not consider.
I recommend that the award be affirmed.
Award unanimously affirmed.